


Exhibit 10.1


EQUITY PARTICIPANT BONUS AGREEMENT


This Equity Participant Bonus Agreement is entered into by and between Biomet,
Inc. (“Biomet”) and Recipient Name Inserted (the “Employee”).


In exchange for Employee’s agreement to work in good faith and to the best of
[his/her] abilities to successfully complete [his/her] assigned duties and
responsibilities through the closing of the transactions contemplated by that
certain Agreement and Plan of Merger, dated April 24, 2014, by and among Zimmer
Holdings, Inc., Owl Merger Sub, Inc. and LVB Acquisition, Inc. (as the same may
be amended from time to time, the “Merger Agreement”), Biomet agrees to pay
Employee Local Currency Amount Inserted, less taxes and other legally required
or authorized deductions (the “Equity Participant Bonus Amount”).


For purposes of this Agreement, Closing Date shall have the meaning ascribed to
such term in the Merger Agreement.


The Equity Participant Bonus Amount will be made in a lump sum on the first
regular pay day immediately following the Closing Date. The gross amount of the
Equity Participant Bonus Amount will be included as wage and benefit income on
Employee’s W-2 at year end. The Equity Participant Bonus Amount takes into
consideration any tax consequences and there will be no subsequent tax
reimbursement in connection with payment of the Equity Participant Bonus Amount.


In order to receive the Equity Participant Bonus Amount, Employee must be
actively employed by the Company or one of its affiliates on the Closing Date or
be an inactive employee of the Company or one of its affiliates on the Closing
Date as a result of a short-term disability (as defined in the applicable
Company disability plans) or other leave of absence approved by the Company and
that does not constitute a “separation of service” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended. For the avoidance of doubt, no
Equity Participant Bonus Amount will be paid to the Employee if any of the
following occurs: (i) Employee voluntarily terminates employment with Biomet
prior to the Closing Date;(ii) Employee’s employment is terminated by reason of
the death or disability of Employee prior to the Closing Date; or (iii) if
Biomet terminates Employee’s employment prior to the Closing Date, whether such
termination is with or without cause.


Unless otherwise required by law, Employee agrees to keep this Agreement and its
terms confidential. Nothing in the foregoing sentence precludes Employee from
disclosing this Agreement to and his/her spouse, tax advisors or taxing
authorities. Employee acknowledges and agrees that violation by Employee of this
paragraph shall be grounds for revocation of this agreement and the loss of any
rights to the Equity Participant Bonus Amount, whether or not such Equity
Participant Bonus Amount would otherwise be due and payable hereunder.


It is hereby acknowledged that the Equity Participant Bonus Amount is paid in
addition to other compensation and benefits already provided under Biomet’s
policies and programs.


This agreement creates no contract of employment, nor does it guarantee
employment for any definite period of time. Employee remains an at-will
employee.


This Agreement will be governed by Indiana law. Employee may not sell or assign
the right to receive the Equity Participant Bonus Amount.






 Recipient Name Inserted
 
Date

 


